Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is in response to the original filing on 05/27/2022. Claims 21-40 are pending and have been considered below.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 24, 26, 28, 29, 31, 33, 36, and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 11, 13, 16, and 20 of U.S. Patent No. US 11,379,104 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following mapping below. Each corresponding limitation is either identical or does not have a patentable, nonobvious distinction unless otherwise noted.
Instant Application 17/827,464
Patent No.: US 11,379,104 B2
Claim 21
Claim 1
Claim 24
Claim 1
Claim 26
Claim 20
Claim 28
Claim 11
Claim 29
Claim 16
Claim 31
Claim 16
Claim 33
Claim 20
Claim 36
Claim 13
Claim 39
Claim 9


Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 21, 24-26, 29, 31-33, 36, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koch et al. (U.S. Patent Application Pub. No. US 20140071054 A1).

	Claim 21: Koch teaches a method, comprising: 
providing a first user interface (UI) (i.e. FIG. 5AAA depicts UI 5000AAA displayed on display 112. UI 5000AAA includes text entry area 5002, with cursor 5004 and input text 5006 displayed in text entry area 5002. Integrated input area 5039 is also displayed in UI 5000AAA; para. [0295]) configured with a first plurality of controls in a first layout (i.e. fig. 5AAA, 5039-A (the left portion); para. [0295]) configured with a first plurality of controls in a first layout (i.e. fig. 5AAA, 5039-A (the left portion); para. [0295]), the first plurality of controls including a particular first control configured for use with a first application, the particular first control being provided at a particular location in the first UI (i.e. fig. 5AAA, 5039-A (the left portion); para. [0295]); 
in response to a customization input, performing a first instance of a particular layout modification to the first layout to obtain a customized first layout of the first UI (i.e. FIG. 5JJJ depicts UI 5000JJJ, which shows gesture 5186 being detected on display 112 while in the reconfiguration mode, in some other embodiments. Gesture 5186 includes a left thumb contact moving toward the left edge of display 112. In response to detection of gesture 5186, both split keyboard portions 5039-A and 5039-B reduce in size (e.g., in width, height, or both width and height) in UI 5000KKK, as shown in FIG. 5KKK; para. [0301]); 
providing a second UI configured with a second plurality of controls in a second layout (i.e. fig. 5AAA, 5039-B (the right portion); para. [0295]), wherein the second plurality of controls includes a particular second control configured for use with a second application, the particular second control being provided at the particular location in the second UI (i.e. fig. 5AAA, 5039-B (the right portion); para. [0295]); and 
automatically performing a second instance of the particular layout modification to the second layout to obtain a customized second layout of the second UI (i.e. In response to detection of gesture 5186, both split keyboard portions 5039-A and 5039-B reduce in size (e.g., in width, height, or both width and height) in UI 5000KKK, as shown in FIG. 5KKK, and the keys in split keyboard portions 5039-A and 5039-B rescale in accordance with the size reduction of split keyboard portions 5039-A and 5039-B, respectively; para. [0301]), 
wherein the first instance of the particular layout modification involves performing a particular movement or resizing of the particular first control in response to the customization input, and the second instance of the particular layout modification involves automatically performing the particular movement or resizing on the particular second control in the absence of explicit customization input directed  Page 2 of 9to the particular second control (i.e. In response to detection of gesture 5186, both split keyboard portions 5039-A and 5039-B reduce in size (e.g., in width, height, or both width and height) in UI 5000KKK, as shown in FIG. 5KKK, and the keys in split keyboard portions 5039-A and 5039-B rescale in accordance with the size reduction of split keyboard portions 5039-A and 5039-B, respectively; para. [0301]).

Claim 24: Koch teaches the method of claim 21.  Koch further teaches wherein the particular first control is part of a first group of multiple controls of the first layout (i.e. fig. 5AAA, 5039-A (the left portion); para. [0295]), the particular second control is part of a second group of multiple controls of the second layout, the first instance of the particular layout modification is performed to the first group of multiple controls (i.e. fig. 5AAA, 5039-B (the right portion); para. [0295]), and the second instance of the particular layout modification is performed to the second group of multiple controls (i.e. FIG. 5JJJ depicts UI 5000JJJ, which shows gesture 5186 being detected on display 112 while in the reconfiguration mode, in some other embodiments. Gesture 5186 includes a left thumb contact moving toward the left edge of display 112. In response to detection of gesture 5186, both split keyboard portions 5039-A and 5039-B reduce in size (e.g., in width, height, or both width and height) in UI 5000KKK, as shown in FIG. 5KKK; para. [0301]).

Claim 25: Koch teaches the method of claim 24.  Koch further teaches wherein the first instance of the particular layout modification involves a downward repositioning of the first group of multiple controls and the second instance of the particular layout modification involves a downward repositioning of the second group of multiple controls (i.e. FIG. 5SSS depicts UI 5000SSS, which shows an instant in the transition from split keyboard 5198 to unsplit keyboard 5008. Split keyboard 5198 is moved toward the bottom of display 112, in direction 5206 (in accordance with direction 5204 of gesture 5202); para. [0311]).

Claim 26: Koch teaches the method of claim 24.  Koch further teaches wherein the first instance of the particular layout modification involves expanding a scale of the first group of multiple controls and the second instance of the particular layout modification involves expanding a  Page 3 of 9scale of the second group of multiple controls (i.e. FIG. 5LLL depicts UI 5000LLL, which shows gesture 5188 being detected on display 112 while in the reconfiguration mode, in some other embodiments. Gesture 5188 includes a left thumb contact moving away from the left edge of display 112. In response to detection of gesture 5188, both split keyboard portions 5039-A and 5039-B increase in size (e.g., in width, height, or both width and height) in UI 5000MMM, as shown in FIG. 5MMM, and the keys in split keyboard portions 5039-A and 5039-B rescale in accordance with the size increase of split keyboard portions 5039-A and 5039-B, respectively; para. [0302]).

Claim 29: Koch teaches a system comprising: 
one or more processors (i.e. Executable instructions for performing these functions may be included in a non-transitory computer readable storage medium or other computer program product configured for execution by one or more processors; para. [0007]); and 
one or more computer-readable storage media storing instructions which, when executed by the one or more processors, cause the one or more processors to (i.e. Executable instructions for performing these functions may be included in a non-transitory computer readable storage medium or other computer program product configured for execution by one or more processors; para. [0007]): 
determine that a first instance of a particular customization has been performed to a particular first control of a first user interface (UI), the first UI being configured to control a first application (i.e. fig. 5AAA, 5039-A (the left portion); para. [0295]) and being provided at a particular location in the first UI (i.e. FIG. 5JJJ depicts UI 5000JJJ, which shows gesture 5186 being detected on display 112 while in the reconfiguration mode, in some other embodiments. Gesture 5186 includes a left thumb contact moving toward the left edge of display 112. In response to detection of gesture 5186, both split keyboard portions 5039-A and 5039-B reduce in size (e.g., in width, height, or both width and height) in UI 5000KKK, as shown in FIG. 5KKK; para. [0301]); 
access a second UI that is configured to control a second application (i.e. fig. 5AAA, 5039-B (the right portion); para. [0295]) other than the first application, the second UI having a particular second control provided at the particular location in the second UI (i.e. fig. 5AAA, 5039-B (the right portion); para. [0295]); and 
in the absence of explicit customization input directed to particular second control of the second UI, automatically apply a second instance of the Application No.: 17/827,464Page 4 of 9particular customization to the particular second control (i.e. FIG. 5JJJ depicts UI 5000JJJ, which shows gesture 5186 being detected on display 112 while in the reconfiguration mode, in some other embodiments. Gesture 5186 includes a left thumb contact moving toward the left edge of display 112. In response to detection of gesture 5186, both split keyboard portions 5039-A and 5039-B reduce in size (e.g., in width, height, or both width and height) in UI 5000KKK, as shown in FIG. 5KKK; para. [0301]), 
wherein the first instance of the particular customization involves a particular movement or resizing of the particular first control in response to a customization input, and the second instance of the particular customization involves performing the particular movement or resizing on the particular second control (i.e. FIG. 5JJJ depicts UI 5000JJJ, which shows gesture 5186 being detected on display 112 while in the reconfiguration mode, in some other embodiments. Gesture 5186 includes a left thumb contact moving toward the left edge of display 112. In response to detection of gesture 5186, both split keyboard portions 5039-A and 5039-B reduce in size (e.g., in width, height, or both width and height) in UI 5000KKK, as shown in FIG. 5KKK; para. [0301]).

Claim 31: Koch teaches the system of claim 29.  Koch further teaches wherein the particular first control is part of a first group of multiple controls of the first UI (i.e. fig. 5AAA, 5039-A (the left portion); para. [0295]), the particular second control is part of a second group of multiple controls of the second UI (i.e. fig. 5AAA, 5039-B (the right portion); para. [0295]), the first instance of the particular customization is performed to the first group of multiple controls, and the second instance of the particular customization is performed to the second group of multiple controls (i.e. FIG. 5JJJ depicts UI 5000JJJ, which shows gesture 5186 being detected on display 112 while in the reconfiguration mode, in some other embodiments. Gesture 5186 includes a left thumb contact moving toward the left edge of display 112. In response to detection of gesture 5186, both split keyboard portions 5039-A and 5039-B reduce in size (e.g., in width, height, or both width and height) in UI 5000KKK, as shown in FIG. 5KKK; para. [0301]).

Claim 32: Koch teaches the system of claim 31.  Koch further teaches wherein the first instance of the particular customization involves a downward repositioning of the first group of multiple controls and the second instance of the particular customization involves a downward repositioning of the second group of multiple controls (i.e. FIG. 5SSS depicts UI 5000SSS, which shows an instant in the transition from split keyboard 5198 to unsplit keyboard 5008. Split keyboard 5198 is moved toward the bottom of display 112, in direction 5206 (in accordance with direction 5204 of gesture 5202); para. [0311]).

Claim 33: Koch teaches the system of claim 31.  Koch further teaches wherein the first instance of the particular customization involves expanding a scale of the first group of multiple controls and the second instance of the particular customization involves expanding a scale of the second group of multiple controls (i.e. FIG. 5LLL depicts UI 5000LLL, which shows gesture 5188 being detected on display 112 while in the reconfiguration mode, in some other embodiments. Gesture 5188 includes a left thumb contact moving away from the left edge of display 112. In response to detection of gesture 5188, both split keyboard portions 5039-A and 5039-B increase in size (e.g., in width, height, or both width and height) in UI 5000MMM, as shown in FIG. 5MMM, and the keys in split keyboard portions 5039-A and 5039-B rescale in accordance with the size increase of split keyboard portions 5039-A and 5039-B, respectively; para. [0302]).

Claim 36: Koch teaches a computer-readable medium having program code recorded thereon that, when executed by at least one processor, causes the at least one processor to perform acts comprising (i.e. Executable instructions for performing these functions may be included in a non-transitory computer readable storage medium or other computer program product configured for execution by one or more processors; para. [0007]): 
displaying a first user interface (UI) configured with a first plurality of controls (i.e. FIG. 5AAA depicts UI 5000AAA displayed on display 112. UI 5000AAA includes text entry area 5002, with cursor 5004 and input text 5006 displayed in text entry area 5002. Integrated input area 5039 is also displayed in UI 5000AAA; para. [0295]) in a first layout (i.e. fig. 5AAA, 5039-A (the left portion); para. [0295]), the first plurality of controls including a particular first control configured for use with a first application, the particular first control being provided at a particular location in the first UI (i.e. fig. 5AAA, 5039-A (the left portion); para. [0295]); 
in response to a customization input, performing a first instance of a particular layout modification to the first layout to obtain a customized first layout of the first UI (i.e. FIG. 5JJJ depicts UI 5000JJJ, which shows gesture 5186 being detected on display 112 while in the reconfiguration mode, in some other embodiments. Gesture 5186 includes a left thumb contact moving toward the left edge of display 112. In response to detection of gesture 5186, both split keyboard portions 5039-A and 5039-B reduce in size (e.g., in width, height, or both width and height) in UI 5000KKK, as shown in FIG. 5KKK; para. [0301]); 
displaying a second UI configured with a second plurality of controls in a second layout (i.e. fig. 5AAA, 5039-B (the right portion); para. [0295]), wherein the second plurality of controls includes a particular second control configured for use with a second application, the particular second control being provided at the particular location in the second UI (i.e. fig. 5AAA, 5039-B (the right portion); para. [0295]); and 
automatically performing a second instance of the particular layout modification to the second layout to obtain a customized second layout of the second UI (i.e. FIG. 5JJJ depicts UI 5000JJJ, which shows gesture 5186 being detected on display 112 while in the reconfiguration mode, in some other embodiments. Gesture 5186 includes a left thumb contact moving toward the left edge of display 112. In response to detection of gesture 5186, both split keyboard portions 5039-A and 5039-B reduce in size (e.g., in width, height, or both width and height) in UI 5000KKK, as shown in FIG. 5KKK; para. [0301]), 
wherein the first instance of the particular layout modification involves Application No.: 17/827,464Page 6 of 9performing a particular movement or resizing of the particular first control in response to the customization input, and the second instance of the particular layout modification involves automatically performing the particular movement or resizing on the particular second control in the absence of explicit customization input directed to the particular second control (i.e. FIG. 5JJJ depicts UI 5000JJJ, which shows gesture 5186 being detected on display 112 while in the reconfiguration mode, in some other embodiments. Gesture 5186 includes a left thumb contact moving toward the left edge of display 112. In response to detection of gesture 5186, both split keyboard portions 5039-A and 5039-B reduce in size (e.g., in width, height, or both width and height) in UI 5000KKK, as shown in FIG. 5KKK; para. [0301]).

Claim 39: Koch teaches the computer-readable medium of claim 36. Koch further teaches wherein the first and second instances of the particular layout modification move the particular first control and the particular second control from the same particular location to another new location on the first UI and the second UI, respectively (i.e. FIG. 5SSS depicts UI 5000SSS, which shows an instant in the transition from split keyboard 5198 to unsplit keyboard 5008. Split keyboard 5198 is moved toward the bottom of display 112, in direction 5206 (in accordance with direction 5204 of gesture 5202); para. [0311]).

Claim Rejections – 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (U.S. Patent Application Pub. No. US 20140071054 A1) in view of Kim et al. (U.S. Patent Application Pub. No. US 20190042066 A1).

Claim 22: Koch teaches the method of claim 21.  Koch does not explicitly teach wherein the first application is a first video game, the second application is a second video game, and the particular first control and the particular second control are configured to provide different user gaming inputs to the first and second video games, respectively.
	However, Kim teaches wherein the first application is a first video game (i.e. Referring to FIG. 21i(a), according to an embodiment of the present disclosure, the electronic device displays a screen of a first game application through the second display 2121 at the angle between the first body and the second body which is the preset threshold angle or less; para. [0219]), the second application is a second video game (i.e. when the angle between the first body and the second body is rendered by the user to exceed the preset threshold angle, the electronic device may display, through the first display 2111, a screen of a second game application, as shown in FIG. 21i(b); para. [0220]), and the particular first control and the particular second control are configured to provide different user gaming inputs to the first and second video games, respectively (i.e. The second game application may be a game application associated with the first game application or may be a different type of game application run by the user simultaneously with the first game application; para. [0221]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Koch to include the feature of Kotler. One would have been motivated to make this modification because it provides an intuitive way to simultaneously playing the game applications.

Claim 23: Koch and Kim teach the method of claim 22.  Koch does not explicitly teach controlling the first video game with a computing device using the first UI having the first layout; and controlling the second video game with the computing device using the second UI having the second layout.
However, Kim further teaches controlling the first video game with a computing device using the first UI having the first layout (i.e. Referring to FIG. 21i(a), according to an embodiment of the present disclosure, the electronic device displays a screen of a first game application through the second display 2121 at the angle between the first body and the second body which is the preset threshold angle or less; para. [0219]); and controlling the second video game with the computing device using the second UI having the second layout (i.e. when the angle between the first body and the second body is rendered by the user to exceed the preset threshold angle, the electronic device may display, through the first display 2111, a screen of a second game application, as shown in FIG. 21i(b); para. [0220]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Koch to include the feature of Kotler. One would have been motivated to make this modification because it provides an intuitive way to simultaneously playing the game applications.

8.	Claims 27, 28, 37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (U.S. Patent Application Pub. No. US 20140071054 A1) in view of Bacinschi (U.S. Patent Application Pub. No. US 20160098172 A1).

Claim 27: Koch teaches the method of claim 21. Koch does not explicitly teach responsive to user input, removing the first UI and switching to displaying the second UI with the customized second layout on the computing device.
However, Bacinschi teaches displaying the first UI with the customized first layout on a computing device; and responsive to user input, removing the first UI and switching to displaying the second UI with the customized second layout on the computing device (i.e. fig. 6, The user can sample or observe the effects of a candidate template by selecting (e.g., clicking on or touching) the template from the list of popular templates 620. When the user selects the template, the page 630 can be refreshed according to the selected template; para. [0067]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Koch to include the feature of Bacinschi. One would have been motivated to make this modification because it creates a well-designed interface for one individual user, a different individual may prefer a different interface.

Claim 28: Koch and Bacinschi teach the method of claim 27. Koch does not explicitly teach displaying a library of available control layouts on the computing device, including at least the customized first layout of the first UI and the customized second layout of the second UI.
However, Bacinschi further teaches displaying a library of available control layouts on the computing device (i.e. fig. 6, the screen 600 can display the page 630 to customize and a list of popular templates 620. For example, the list of popular templates 620 can include the three most popular templates 621-623. The three most popular templates 621-623 can be a subset of the templates retrieved from the GUI template repository. For example, the client device can transmit a request to a remote server to retrieve the templates. The request can include user attributes, search criteria, and/or other suitable information for retrieving the templates; para. [0065]), including at least the customized first layout of the first UI and the customized second layout of the second UI (i.e. fig. 6, The user can sample or observe the effects of a candidate template by selecting (e.g., clicking on or touching) the template from the list of popular templates 620. When the user selects the template, the page 630 can be refreshed according to the selected template; para. [0067]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Koch to include the feature of Bacinschi. One would have been motivated to make this modification because it creates a well-designed interface for one individual user, a different individual may prefer a different interface.

Claim 37: Koch teaches the computer-readable medium of claim 36. Koch does not explicitly teach the acts further comprising: at a first time, displaying the first UI with the customized first layout and communicating first control inputs to the first application based on first user inputs directed to the first UI; and at a second time, replacing the first UI with the second UI having the customized second layout and communicating second control inputs to the second application based on second user inputs directed to the second UI.
However, Bacinschi teaches the acts further comprising: at a first time, displaying the first UI with the customized first layout and communicating first control inputs to the first application based on first user inputs directed to the first UI; and at a second time, replacing the first UI with the second UI having the customized second layout and communicating second control inputs to the second application based on second user inputs directed to the second UI (i.e. fig. 6, The user can sample or observe the effects of a candidate template by selecting (e.g., clicking on or touching) the template from the list of popular templates 620. When the user selects the template, the page 630 can be refreshed according to the selected template; para. [0067]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Koch to include the feature of Bacinschi. One would have been motivated to make this modification because it creates a well-designed interface for one individual user, a different individual may prefer a different interface.

Claim 40: Koch teaches the computer-readable medium of claim 36. Koch does not explicitly teach the second UI being configured to replace the first UI and used separately from the first UI.
However, Bacinschi teaches the second UI being configured to replace the first UI and used separately from the first UI (i.e. fig. 6, The user can sample or observe the effects of a candidate template by selecting (e.g., clicking on or touching) the template from the list of popular templates 620. When the user selects the template, the page 630 can be refreshed according to the selected template; para. [0067]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Koch to include the feature of Bacinschi. One would have been motivated to make this modification because it creates a well-designed interface for one individual user, a different individual may prefer a different interface.

9.	Claims 30 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (U.S. Patent Application Pub. No. US 20140071054 A1) in view of Kim (U.S. Patent Application Pub. No. US 20130326397 A1).

Claim 30: Koch teaches the system of claim 29. Koch does not explicitly teach wherein the first UI and the second UI are separate Uls configured for display on a display screen at different times and to control different applications at different times.
However, Kim teaches wherein the first UI and the second UI are separate Uls configured for display on a display screen at different times (i.e. FIG. 6 (b), the left mirroring region 621 may be configured larger than the right mirroring region 623. In this case, a larger region may be named a main mirroring region. And, a mirroring image of the early-selected application in the aforementioned step S520 may be displayed on the main mirroring region. A smaller region may be named a sub-mirroring region. And, a mirroring image of the later-selected application in the aforementioned step S520 may be displayed on the sub-mirroring region; para. [0130]) and to control different applications at different times (i.e. FIG. 7 (b), a control means for controlling an early-selected game application and a control means for controlling a later-selected SNS application can be displayed on a left control region 731 and a right control region 733 of a mirroring UI displayed on the touchscreen 151 of the mobile terminal with reference to a partition line 740, respectively. In this case, the left control region 731 may become a main control region corresponding to a main mirroring region and the right control region 733 may become a sub-control region corresponding to a sub-mirroring region; para. [0130]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Koch to include the feature of Kim. One would have been motivated to make this modification because it provides a mobile terminal and controlling method thereof, by which a plurality of applications to be shared with an external device can be selected and controlled more conveniently.

Claim 34: Koch teaches the system of claim 29. Koch does not explicitly teach a touch screen configured to display the first UI and the second UI at different times.
However, Kim teaches a touch screen configured to display the first UI and the second UI at different times (i.e. FIG. 6 (b), the left mirroring region 621 may be configured larger than the right mirroring region 623. In this case, a larger region may be named a main mirroring region. And, a mirroring image of the early-selected application in the aforementioned step S520 may be displayed on the main mirroring region. A smaller region may be named a sub-mirroring region. And, a mirroring image of the later-selected application in the aforementioned step S520 may be displayed on the sub-mirroring region; para. [0130]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Koch to include the feature of Kim. One would have been motivated to make this modification because it provides a mobile terminal and controlling method thereof, by which a plurality of applications to be shared with an external device can be selected and controlled more conveniently.

10.	Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (U.S. Patent Application Pub. No. US 20140071054 A1) in view of Kim (U.S. Patent Application Pub. No. US 20130326397 A1) in view of Cheong (U.S. Patent Application Pub. No. US 20180039387 A1).

Claim 35: Koch and Kim teach the system of claim 34. Koch does not explicitly teach perform the first instance of the particular customization responsive to user input to the touch screen while the first UI is displayed and the second UI is not displayed.
However, Cheong teaches perform the first instance of the particular customization responsive to user input to the touch screen while the first UI is displayed and the second UI is not displayed (i.e. Referring to FIGS. 10B and 10C, the processor may configure a first area 1012 and a second area 1014 in at least a partial area in response to a touch input 1050 traversing the display 1006 at least partially in a first direction (e.g., a “swipe” or “swiping” motion). In response, the processor may reduce and display the first graphic element 1020 in the first area 1012. By the reduction of the first graphic element 1020, the processor may display a second graphic element 1030 (e.g., a screen/graphical interface of a camera application), which may be related to a second application (e.g., the camera application), in the second area 1014; para. [0140]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Koch and Kim to include the feature of Cheong. One would have been motivated to make this modification because it provides a method that can advantageously, variously and efficiently utilize a screen.

11.	Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (U.S. Patent Application Pub. No. US 20140071054 A1) in view of Bacinschi (U.S. Patent Application Pub. No. US 20160098172 A1) in view of Kim et al. (U.S. Patent Application Pub. No. US 20190042066 A1).

Claim 38: Koch and Bacinschi teach the computer-readable medium of claim 37. Koch does not explicitly teach wherein the first application comprises a first video game, the second application comprises as second video game, the particular first control comprises a particular first video game control, and the particular second control comprises a particular second video game control.
However, Kim teaches wherein the first application comprises a first video game (i.e. Referring to FIG. 21i(a), according to an embodiment of the present disclosure, the electronic device displays a screen of a first game application through the second display 2121 at the angle between the first body and the second body which is the preset threshold angle or less; para. [0219]), the second application comprises as second video game (i.e. when the angle between the first body and the second body is rendered by the user to exceed the preset threshold angle, the electronic device may display, through the first display 2111, a screen of a second game application, as shown in FIG. 21i(b); para. [0220]), the particular first control comprises a particular first video game control, and the particular second control comprises a particular second video game control (i.e. The second game application may be a game application associated with the first game application or may be a different type of game application run by the user simultaneously with the first game application; para. [0221]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Koch and Bacinschi to include the feature of Kim. One would have been motivated to make this modification because it provides an intuitive way to simultaneously playing the game applications.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Masterson et al. (Pub. No. US 10698591 B2), the adaptive layout and workflow engine allows various applications to dynamically render scaled views of content based on the characteristics of the display on the device being used to consume the content. The adaptive layout and workflow engine may select an appropriate view of the content to render based on the size, resolution, or aspect ratio of the display.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Thursday - 8:00 am - 5:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN H TRAN/Primary Examiner, Art Unit 2173